DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner would like to note that “pre-insulated” as described in [0034] of the specification does not make sense as a valve is never claimed in the body of claims 18-22 and 26 as in how could it even be “pre-insulated” as there is no valve claimed to begin with in claims 18-22 and 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20, 22, and 26, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Petronko US 4,925,605.
Regarding claim 18, Petronko discloses a pre-insulated valve for a fluid system comprising: a valve body (at 18 or 18 and 25) having a pair of flange members (flanges that connect to pipes 10), each flange member being provided with a plurality of threaded blind holes (nuts connecting bolts are threaded and seen as part of the flange members) accommodating a fastener member (bolts) for fastening the valve body with a flange member of a fluid pipe (Fig. 4) (the examiner would like to note that a fastener member and flange member of a fluid pipe are not positively recited in the claim and seen as intended use as not part of the pre-insulated valve as they are separate from the valve), a first insulating layer 24 made of a low density polymer (made of polyurethane which is a low density foam at about 4 lbs/cubic foot, which is about 65 kg/cubic meter and low density is seen as arbitrary as there is no comparison), the first insulating layer comprising an inner surface being adapted to cover an entire outer surface of the plurality of lugs of the valve body and an entire outer surface of the valve body such that the first insulating layer is in close physical contact with the outer surface of the valve body including the outer surface of the plurality of lugs (Fig. 4), and a second insulating layer made of a high density polymer (made of silicone impregnated fiberglass material which is a polymer and is a high density as this is seen as arbitrary as there is no comparison), the second insulating layer comprising an inner surface being adapted to be in close physical contact with an entire outer surface of the first insulating layer (Fig 4).
Regarding claim 19, wherein the first insulating layer is made of poly-urethane foam material (col. 4, lines 1-14).
Regarding claim 20, wherein the first insulating layer comprises a density ranging from about 65 to 75 kg/m3 (col. 4, lines 1-14).
Regarding claim 22, wherein the first insulating layer has relatively larger thickness when compared with a thickness of the second insulating layer (Fig. 4).
Regarding claim 26, further comprising a further layer of insulation on an external surface of the pre-insulated valve (straps 22a and 22b are a further layer of insulation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 15-20 and 22-26, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Petronko US 4,925,605 in view of Garrigues et al. US 4,653,724.
	Regarding claim 11, Petronko discloses a pre-insulated valve for a fluid system comprising: a valve body (at 18 or 18 and 25) having a plurality of lugs on an outer surface of the valve body (flanges that connect to pipes 10 are lugs), each lug of the plurality of lugs accommodating a fastener member (Fig. 4, bolts fastening the lugs to the pipes) for fastening the valve body with a flange member (flanges on pipes 10) of a fluid pipe 10 (the examiner would like to note that a fastener member and flange member of a fluid pipe are not positively recited in the claim and seen as intended use as not part of the pre-insulated valve as they are separate from the valve), a first insulating layer 24 made of a low density polymer (made of polyurethane which is a low density foam at about 4 lbs/cubic foot, which is about 65 kg/cubic meter and low density is seen as arbitrary as there is no comparison), the first insulating layer comprising an inner surface being adapted to cover an entire outer surface of the plurality of lugs of the valve body and an entire outer surface of the valve body such that the first insulating layer is in close physical contact with the outer surface of the valve body including the outer surface of the plurality of lugs (Fig. 4), and a second insulating layer made of a high density polymer (made of silicone impregnated fiberglass material which is a polymer and is a high density as this is seen as arbitrary as there is no comparison), the second insulating layer comprising an inner surface being adapted to be in close physical contact with an entire outer surface of the first insulating layer (Fig 4).  Petronko discloses that the jacket may be used for any valve but lacks a mention of specifically the valve being a disc member connected to a valve stem to open and close the valve.  Garrigues discloses the valve being a disc member 6 connected to a valve stem 7 to open and close the valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a disc member connected to a valve stem as disclosed by Garrigues as the valve disclosed of Petronko as a matter of simple substitution of valves.
	Regarding claim 12, Petronko discloses the first insulating layer is made of poly-urethane foam material (col. 4, lines 1-14).
	Regarding claim 13, Petronko discloses the first insulating layer comprises a density ranging from about 65 to 75 kg/m3 (col. 4, lines 1-14).
	Regarding claim 15, Petronko discloses the first insulating layer has relatively larger thickness when compared with a thickness of the second insulating layer (Fig. 4).
	Regarding claim 17, Petronko discloses a further layer of insulation on an external surface of the pre-insulated valve (straps 22a and 22b are a further layer of insulation).
	Regarding claim 25, and 18-20, 22 and 26, Petronko lacks a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe.  Garrigues discloses a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe (Fig. 9, 77 and 78 are tapped holes as are the holes in the flanges 82 of the pipes in Fig. 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Petronko’s fastening mechanism to have a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe as disclosed by Garrigues as a matter of simple substitution of fastening mechanisms and/or to provide connection to different types of valves and pipes.
Claims 14 and 21, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Petronko US 4,925,605 in view of Garrigues et al. US 4,653,724 in view of Keyes US 6,547,908.
	Regarding claims 14 and 21, Petronko lacks the second insulating layer is made of high density polyethylene material.  Keyes discloses the second insulating layer is made of high density polyethylene material (HDPE).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second insulating layer of Petronko out of HDPE as disclosed by Keyes as a matter of simple substitution of materials and/or to provide a better outer insulating layer to cover the polyurethane inside.
Claim(s) 11-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 3,556,158 in view of Petronko US 4,925,605 in view of Garrigues et al. US 4,653,724.
	Regarding claim 11, Schneider does not specifically disclose lugs accommodating fastener members.  Petronko discloses a valve body (at 18 or 18 and 25) having a pair of flange members (flanges that connect to pipes 10), each flange member being provided with a plurality of threaded blind holes (nuts connecting bolts are threaded and seen as part of the flange members) for accommodating a fastener member (bolts) for fastening the valve body with a flange member of a fluid pipe (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the flanged pipe connection of Schneider have lugs on valve body attach to a pipe with a flange with fasteners as disclosed by Petronko as a matter of simple substitution of connecting valve bodies to pipes and/or to provide an easily connectable and disconnectable connection.  Schneider discloses that the jacket may be used for valves but lacks a mention of specifically the valve being a disc member connected to a valve stem to open and close the valve.  Garrigues discloses the valve being a disc member 6 connected to a valve stem 7 to open and close the valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a disc member connected to a valve stem as disclosed by Garrigues as the valve disclosed of Schneider as a matter of simple substitution of valves.
	Regarding claim 12, Schneider discloses the first insulating layer is made of poly-urethane foam material (col. 4, lines 1-14).
	Regarding claim 13, Schneider lacks the first insulating layer comprises a density ranging from about 65 to 75 kg/m3.  Petronko discloses the first insulating layer comprises a density ranging from about 65 to 75 kg/m3 (col. 4, lines 1-14, about 4 lb/cubic foot equates to about 65 kg/m3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first insulating layer of Schneider be a density ranging from about 65 to 75 kg/m3 as disclosed by Petronko as a matter of simple substitution of density of the same material and/or to provide proper insulation of Schneider as Petronko teaches that this is the proper density of polyurethane to be used.
	Regarding claim 15, Schneider discloses the first insulating layer has relatively larger thickness when compared with a thickness of the second insulating layer (Fig. 4).
	Regarding claim 16, Schneider discloses a combined thickness of the first insulating layer and the second insulating layer is such that a surface temperature of an outer surface of the second insulating layer is above a dew point to prevent condensation (the shell acts as a vapor barrier, and this claim does not make sense, see 112 rejection above, and appears to be arbitrary so is seen to meet this claim).
	Regarding claim 17, Schneider discloses a further layer of insulation on an external surface of the pre-insulated valve (straps 45 are a further layer of insulation).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 3,556,158 in view of Petronko US 4,925,605 in view of Garrigues et al. US 4,653,724  in view of Gronquist US 7,472,476.
	Regarding claim 13, Schneider lacks the first insulating layer comprises a density ranging from about 65 to 75 kg/m3.  Gronquist discloses the first insulating layer comprises a density ranging from about 2-80 lbs per cubic feet which converts to 32-1280 kg/cubic meter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first insulating layer of Schneider be a density ranging from about 65 to 75 kg/m3 as disclosed by Gronquist as a matter of simple substitution of density of the same material and/or to provide proper insulation of Schneider as Gronquist teaches this range of density of polyurethane to be used.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schneider US 3,556,158 in view of Petronko US 4,925,605 in view of Garrigues et al. US 4,653,724 in view of Keyes US 6,547,908.  
	Regarding claim 14, Schneider lacks the second insulating layer is made of high density polyethylene material.  Keyes discloses the second insulating layer is made of high density polyethylene material (HDPE).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second insulating layer of Schneider out of HDPE as disclosed by Keyes as a matter of simple substitution of materials and/or to provide a better outer insulating layer to cover the polyurethane inside.
Claims 18-19, 22 and 26, as understood,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 3,556,158 in view of Garrigues et al. US 4,653,724.
	Regarding claim 18, Schneider discloses a pre-insulated valve for a fluid system comprising: a valve body (14 or 15) having a pair of flange members (Fig. 1, on either side of valve body 14 and 15),  a first insulating layer 26 made of a low density polymer (made of polyurethane which is a low density foam and low density is seen as arbitrary as there is no comparison), the first insulating layer comprising an inner surface being adapted to cover an entire outer surface of the plurality of lugs of the valve body and an entire outer surface of the valve body such that the first insulating layer is in close physical contact with the outer surface of the valve body including the outer surface of the plurality of lugs (Figs. 1-2, touches the entire surrounded body), and a second insulating layer made of a high density polymer (made of rigid polyvinyl chloride or rigid polystyrene, polypropylene which are polymers and is high density as this is seen as arbitrary as there is no comparison), the second insulating layer comprising an inner surface being adapted to be in close physical contact with an entire outer surface of the first insulating layer (touches).  Schneider lacks a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe.  Garrigues discloses a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe (Fig. 9, 77 and 78 are tapped holes as are the holes in the flanges 82 of the pipes in Fig. 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schneider’s fastening mechanism to have a threaded portion of the plurality of fasteners is enclosed wholly inside the plurality of threaded blind holes of the flange member of the valve body and the plurality of through holes of the flange member of the pipe as disclosed by Garrigues as a matter of simple substitution of fastening mechanisms and/or to provide connection to different types of valves and pipes.
	Regarding claim 19, Schneider discloses the first insulating layer is made of poly-urethane foam material (specification).
	Regarding claim 22, Schneider discloses the first insulating layer has relatively larger thickness when compared with a thickness of the second insulating layer (Figs. 1-2).
	Regarding claim 26, Schneider discloses a further layer of insulation on an external surface of the pre-insulated valve (straps 45 are a further layer of insulation).
Claim 20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 3,556,158 in view of Garrigues et al. US 4,653,724 in view of Petronko US 4,925,605.
	Regarding claim 20, Schneider lacks the first insulating layer comprises a density ranging from about 65 to 75 kg/m3.  Petronko discloses the first insulating layer comprises a density ranging from about 65 to 75 kg/m3 (col. 4, lines 1-14, about 4 lb/cubic foot equates to about 65 kg/m3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first insulating layer of Schneider be a density ranging from about 65 to 75 kg/m3 as disclosed by Petronko as a matter of simple substitution of density of the same material and/or to provide proper insulation of Schneider as Petronko teaches that this is the proper density of polyurethane to be used.
Claim 20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 3,556,158 in view of Garrigues et al. US 4,653,724 in view of Gronquist US 7,472,476.
	Regarding claim 20, Schneider lacks the first insulating layer comprises a density ranging from about 65 to 75 kg/m3.  Gronquist discloses the first insulating layer comprises a density ranging from about 2-80 lbs per cubic feet which converts to 32-1280 kg/cubic meter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first insulating layer of Schneider be a density ranging from about 65 to 75 kg/m3 as disclosed by Gronquist as a matter of simple substitution of density of the same material and/or to provide proper insulation of Schneider as Gronquist teaches this range of density of polyurethane to be used.
Claim 21, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider US 4,925,605 in view of Garrigues et al. US 4,653,724 in view of Keyes US 6,547,908.
	Regarding claim 21, Schneider lacks the second insulating layer is made of high density polyethylene material.  Keyes discloses the second insulating layer is made of high density polyethylene material (HDPE).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the second insulating layer of Schneider out of HDPE as disclosed by Keyes as a matter of simple substitution of materials and/or to provide a better outer insulating layer to cover the polyurethane inside.

Response to Arguments
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive. Claim 11 has been amended to include a disc member and a valve stem to open and close the disc member.  Base references Petronko and Schneider already disclose valve members and modifying reference Garrigues specifically discloses a disc member and a valve stem to open and close the disc member, all which are in the previous rejection.  
Regarding applicant’s argument that the claims relate to pre-insulated valves and that the applicant may be their own lexicographer which applicant states that paragraph [0034] states that this is a thermal insulation which is made at a factory during manufacturing or assembling of the valve, but the examiner notes that the claims are apparatus claims which are based upon final product and not when and/or where they were produced.  Applicant is arguing what appears to be a method of making a valve (in a factory during manufacturing or assembling) whereas the claims are apparatus claims which are based upon final product.  The examiner would like to point out that the base references Petronko and Schneider provide doing the insulation anytime or anywhere thus meeting the applicant’s “pre-insulated” language.  The examiner would like to note that applicant’s argument about being their own lexicographer does not make sense as a valve is never claimed in the body of claims 18-22 and 26 as in how could it even be “pre-insulated” as there is no valve claimed to begin with in claims 18-22 and 26.  
Regarding the argument to “the first insulating layer is in close physical contact with the outer surface of the valve body” does not have to specifically mean “without leaving any space” as if any part is in “close physical contact”, then this claim limitation is met as the broadest reasonable interpretation of the claims is what is used.  A negative limitation from the specification is not read into the claims and must be specifically stated in the claims in order to read in to the claims.  The claims are read in light of the specification but limitations are not read into the claims unless specifically stated in the claims.  
Regarding the argument to Petronko, the applicant argues that the insulation and assembly of the valve in Petronko is done on the site itself to which the examiner has answered this above and the examiner would like to note that it is not clear that the insulation and assembly of the valve is done on the site itself and appears that it may be done at anytime and does not matter regardless.  The flanges of Petronko read on the applicant’s claims and need not be the same as applicant’s as long as they read on the applicant’s claims.  
Regarding applicant’s arguments to Schneider, Schneider clearly shows insulation on a valve thus may be applied at any time.  The examiner would like to note that it is unclear what the applicant means by lugs as this just appears to be read on by flanges.  The applicant argues close contact but Fig. 1 clearly shows close contact of the valves and insulation as does Fig. 11 (and again only one part needs to be touching to be close contact).  
Regarding applicant’s claims to Garrigues, Garrigues is a modifying reference and the applicant is mistaken that there are only 8 figures in Garrigues (Fig. 9 is on sheet 4 of 5 of the drawings) which clearly shows flanges 82.  
There are no additional arguments to Keyes and Gronquist other than what is been previously argued.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921